DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                                    
                                              Information Disclosure Statement
2.           All documents cited in the Information Disclosure Statement filed on 01/27/2021 are considered by examiner.

                                                                   Drawings
3.           All drawings filed on 01/27/2021 are approved by examiner.

			      	             Minor Correction(s)
4. 	The disclosure should be carefully reviewed and ensure that any and all grammatical, idiomatic, and spelling or other minor errors are corrected. For instance, in Specification, para. [0001], after “2019”, -- now U.S. Patent No. 10,944,322 -- should be inserted.
 

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,944,322. Although the claims at issue are not identical, they are not patentably distinct from each other because:

                  Present Application
       U.S. Pat. No. 10,944,322
Claim 1:  A voltage regulator circuit comprising: a first switch coupled to a power input; a second switch coupled to the first switch; a switching node between the first switch and the second switch; an inductor coupled between the switching node and an output node; a capacitor coupled between the output node and ground; a driver configured to operate the first and second switches according to a pulse-width-modulated (PWM) signal; a PWM circuit configured to generate the PWM signal based on at least an error signal; and a phase detector configured to generate the error signal based on a phase difference between the PWM signal and a clock reference signal; wherein the phase detector comprises: a first D flip-flop having a logic "1" as a D input, a reference clock signal as a clock input, and a reset signal as a reset input; a second D flip-flop having a logic "1" as a D input, the PWM signal as a clock input, and the reset signal as a reset input; and an AND gate, wherein Q outputs of the first and second D flip-flops are inputs to the AND gate, wherein the reset signal is an output of the AND gate; wherein the error signal comprises the Q outputs of the first D flip-flop and the second D flip-flop; wherein an adjustable current source increases a magnitude of an adjustable current responsive to the Q output of the first D flip-flop being a logic "1"; and wherein the adjustable current source decreases the magnitude of the adjustable current responsive to the Q output of the second D flip-flop being a logic "1".
Claim 9: The circuit of claim 1 (A voltage regulator circuit comprising: a first switch coupled to a power input; a second switch coupled to the first switch; a switching node between the first switch and the second switch; an inductor coupled between the switching node and an output node; a capacitor coupled between the output node and ground; a driver configured to operate the first and second switches according to a pulse-width-modulated (PWM) signal; a PWM circuit configured to generate the PWM signal based on at least an error signal;  a phase detector configured to generate the error signal based on a phase difference between the PWM signal and a clock reference signal …), wherein the phase detector comprises: a first D flip-flop having a logic “1” as a D input, a reference clock signal as a clock input, and a reset signal as a reset input; a second D flip-flop having a logic “1” as a D input, the PWM signal as a clock input, and the reset signal as a reset input; and an AND gate, wherein Q outputs of the first and second D flip-flops are inputs to the AND gate, wherein the reset signal is an output of the AND gate; wherein the error signal comprises the Q outputs of the first D flip-flop and the second D flip-flop; wherein an adjustable current source increases the magnitude of an adjustable current responsive to the Q output of the first D flip-flop being a logic “1”; and wherein the adjustable current source decreases the magnitude of the adjustable current responsive to the Q output of the second D flip-flop being a logic “1”.
Claim 2: wherein the PWM circuit comprises: a feedback circuit configured to initiate on-times of the PWM signal based on a voltage at the switching node and a voltage at the output node; and an adaptive on-time circuit configured to terminate the on-times of the PWM signal based on the voltage at the output node and the error signal.
Claim 1: … a feedback circuit configured to initiate on-times of the PWM signal based on a voltage at the switching node and a voltage at the output node; and an adaptive on-time circuit configured to terminate the on-times of the PWM signal based on the voltage at the output node and the error signal.
Claim 3: wherein the adaptive on-time circuit comprises: an adjustable current source configured to provide an adjustable current having a magnitude based on the error signal; a capacitor coupled to the current source; and a comparator configured to terminate the on-times of the PWM signal based on the voltage at the output node and a voltage across the capacitor.
Claim 2: wherein the adaptive on-time circuit comprises: an adjustable current source configured to provide an adjustable current having a magnitude based on the error signal; a capacitor coupled to the current source; and a comparator configured to terminate the on-times of the PWM signal based on the voltage at the output node and a voltage across the capacitor.
Claim 4: wherein the adaptive on-time circuit further comprises: a control circuit configured to charge the capacitor when the on-times of the PWM signal begin.
Claim 6:  wherein the adaptive on-time circuit further comprises: a control circuit configured to charge the capacitor when the on-times of the PWM signal begin.
Claim 5:  a switch configured to discharge the capacitor when the switch is closed; and an inverter configured to close the switch when the on-times of the PWM signal end.
Claim 7: wherein the control circuit comprises: a switch configured to discharge the capacitor when the switch is closed; and an inverter configured to close the switch when the on-times of the PWM signal end.
Claim 6:  the adjustable current source is further configured to increase the magnitude of the adjustable current responsive to a pulse of the reference clock signal occurring before a corresponding pulse of the PWM signal; and the adjustable current source is further configured to decrease the magnitude of the adjustable current responsive to a pulse of the reference clock signal occurring after a corresponding pulse of the PWM signal.
Claim 3: wherein: the adjustable current source is further configured to increase the magnitude of the adjustable current responsive to a pulse of the reference clock signal occurring before a corresponding pulse of the PWM signal; and the adjustable current source is further configured to decrease the magnitude of the adjustable current responsive to a pulse of the reference clock signal occurring after a corresponding pulse of the PWM signal.
Claim 7: wherein the adaptive on-time circuit further comprises: a fixed current source coupled to the capacitor, wherein the fixed current source is configured to provide a fixed current having a fixed magnitude; wherein the adjustable current source is configured to increase the magnitude of the adjustable current by a fixed percentage of the fixed magnitude; and wherein the adjustable current source is configured to decrease the magnitude of the adjustable current by the fixed percentage of the fixed magnitude.
Claim 4: wherein the adaptive on-time circuit further comprises: a fixed current source coupled to the capacitor, wherein the fixed current source is configured to provide a fixed current having a fixed magnitude; wherein the adjustable current source is configured to increase the magnitude of the adjustable current by a fixed percentage of the fixed magnitude; and wherein the adjustable current source is configured to decrease the magnitude of the adjustable current by the fixed percentage of the fixed magnitude.
Claim 8: wherein: the fixed percentage is approximately 15%.
Claim 5: wherein: the fixed percentage is approximately 15%.
Claim 9: wherein the feedback circuit comprises: a ramp generator configured to generate voltage ramps based on voltages across the inductor; and a comparator circuit configured to initiate the on-times of the PWM signal based on the voltage ramps and the voltage at the output node.
Claim 8: wherein the feedback circuit comprises: a ramp generator configured to generate voltage ramps based on voltages across the inductor; and a comparator circuit configured to initiate the on-times of the PWM signal based on the voltage ramps and the voltage at the output node.
Claim 10: A voltage regulator circuit comprising: a first switch coupled to a power input; a second switch coupled to the first switch; a switching node between the first switch and the second switch; an inductor coupled between the switching node and an output node; a capacitor coupled between the output node and ground; a driver configured to operate the first and second switches according to a pulse-width-modulated (PWM) signal; a PWM circuit configured to generate the PWM signal based on at least an error signal; and a phase detector configured to generate the error signal based on a phase difference between the PWM signal and a clock reference signal; wherein the phase detector comprises: a divide-by-two circuit configured to divide-by-two the PWM signal and the reference clock signal; and an exclusive-or gate, wherein the divided-by-two PWM signal and the divided-by-two reference clock signal are inputs to the exclusive-or gate, and wherein the error signal is an output of the exclusive-or gate.
Claim 10: The circuit of claim 1 (A voltage regulator circuit comprising: a first switch coupled to a power input; a second switch coupled to the first switch; a switching node between the first switch and the second switch; an inductor coupled between the switching node and an output node; a capacitor coupled between the output node and ground; a driver configured to operate the first and second switches according to a pulse-width-modulated (PWM) signal; a PWM circuit configured to generate the PWM signal based on at least an error signal; a phase detector configured to generate the error signal based on a phase difference between the PWM signal and a clock reference signal …), wherein the phase detector comprises: a divide-by-two circuit configured to divide-by-two the PWM signal and the reference clock signal; and an exclusive-or gate, wherein the divided-by-two PWM signal and the divided-by-two reference clock signal are inputs to the exclusive-or gate, and wherein the error signal is an output of the exclusive-or gate.
Claim 11: wherein the PWM circuit comprises: a feedback circuit configured to initiate on-times of the PWM signal based on a voltage at the switching node and a voltage at the output node; and an adaptive on-time circuit configured to terminate the on-times of the PWM signal based on the voltage at the output node and the error signal.
Claim 1: … a feedback circuit configured to initiate on-times of the PWM signal based on a voltage at the switching node and a voltage at the output node; and an adaptive on-time circuit configured to terminate the on-times of the PWM signal based on the voltage at the output node and the error signal.
Claim 12: wherein the adaptive on-time circuit comprises: an adjustable current source configured to provide an adjustable current having a magnitude based on the error signal; a capacitor coupled to the current source; and a comparator configured to terminate the on-times of the PWM signal based on the voltage at the output node and a voltage across the capacitor.
Claim 2: wherein the adaptive on-time circuit comprises: an adjustable current source configured to provide an adjustable current having a magnitude based on the error signal; a capacitor coupled to the current source; and a comparator configured to terminate the on-times of the PWM signal based on the voltage at the output node and a voltage across the capacitor.
Claim 13:  A method for voltage regulation in a voltage regulator comprising a first switch coupled to a power input, a second switch coupled to the first switch, a switching node between the first switch and the second switch, and an inductor coupled between the switching node and an output node, the method comprising: operating the first and second switches according to a pulse-width-modulated (PWM) signal; generating the PWM signal based on at least an error signal; generating the error signal based on a phase difference between the PWM signal and a clock reference signal; providing an adjustable current to a capacitor, the adjustable current having a magnitude based on the error signal; and terminating the on-times of the PWM signal based on the voltage at the output node and a voltage across the capacitor.
Claim 12: The method of claim 11 (A method for voltage regulation in a voltage regulator comprising a first switch coupled to a power input, a second switch coupled to the first switch, a switching node between the first switch and the second switch, and an inductor coupled between the switching node and an output node, the method comprising: operating the first and second switches according to a pulse-width-modulated (PWM) signal; generating the PWM signal based on at least an error signal; generating the error signal based on a phase difference between the PWM signal and a clock reference signal ,,,); further comprising: providing an adjustable current to a capacitor, the adjustable current having a magnitude based on the error signal; and terminating the on-times of the PWM signal based on the voltage at the output node and a voltage across the capacitor.
Claim 14:  further comprising: initiating the on-times of the PWM signal based on a voltage at the switching node and a voltage at the output node; and terminating the on-times of the PWM signal based on the voltage at the output node and the error signal.
Claim 19:  further comprising: initiating on-times of the PWM signal based on a voltage at the switching node and a voltage at the output node; and terminating the on-times of the PWM signal based on the voltage at the output node and the error signal.
Claim 15: further comprising: discharging the capacitor when the on-times of the PWM signal end.
Claim 13:  further comprising: discharging the capacitor when the on-times of the PWM signal end.
Claim 16: charging the capacitor when the on-times of the PWM signal begin.
Claim 14: further comprising: charging the capacitor when the on-times of the PWM signal begin.
Claim 17: further comprising: increasing the magnitude of the adjustable current responsive to a pulse of the reference clock signal occurring before a corresponding pulse of the PWM signal; and decreasing the magnitude of the adjustable current responsive to a pulse of the reference clock signal occurring after a corresponding pulse of the PWM signal.
Claim 15:  further comprising: increasing the magnitude of the adjustable current responsive to a pulse of the reference clock signal occurring before a corresponding pulse of the PWM signal; and decreasing the magnitude of the adjustable current responsive to a pulse of the reference clock signal occurring after a corresponding pulse of the PWM signal.
Claim 18: further comprising: providing a fixed current to the capacitor, the fixed current having a fixed magnitude; increasing the magnitude of the adjustable current by a fixed percentage of the fixed magnitude; and decreasing the magnitude of the adjustable current by the fixed percentage of the fixed magnitude.
Claim 16: further comprising: providing a fixed current to the capacitor, the fixed current having a fixed magnitude; increasing the magnitude of the adjustable current by a fixed percentage of the fixed magnitude; and decreasing the magnitude of the adjustable current by the fixed percentage of the fixed magnitude.
Claim 19: wherein: the fixed percentage is approximately 15%.
Claim 17: wherein: the fixed percentage is approximately 15%.
Claim 20: further comprising: generating voltage ramps based on voltages across the inductor; and initiating the on-times of the PWM signal based on the voltage ramps and the voltage at the output node.
Claim 8: a ramp generator configured to generate voltage ramps based on voltages across the inductor; and a comparator circuit configured to initiate the on-times of the PWM signal based on the voltage ramps and the voltage at the output node.


Allowable Subject Matter
7.	Claims 1-20 would be allowable if the terminal disclaimer as discussed above is filed.

8.	None of prior art of record taken alone or in combination shows a voltage regulator circuit comprising at least a phase detector configured to generate the error signal based on a phase difference between the PWM signal and a clock reference signal; wherein the phase detector comprises: a first D flip-flop having a logic "1" as a D input, a reference clock signal as a clock input, and a reset signal as a reset input; a second D flip-flop having a logic "1" as a D input, the PWM signal as a clock input, and the reset signal as a reset input; and an AND gate, wherein Q outputs of the first and second D flip-flops are inputs to the AND gate, wherein the reset signal is an output of the AND gate; wherein the error signal comprises the Q outputs of the first D flip-flop and the second D flip-flop; wherein an adjustable current source increases a magnitude of an adjustable current responsive to the Q output of the first D flip-flop being a logic "1"; and wherein the adjustable current source decreases the magnitude of the adjustable current responsive to the Q output of the second D flip-flop being a logic "1" as recited in claims 1-9;  or at least a phase detector configured to generate the error signal based on a phase difference between the PWM signal and a clock reference signal; wherein the phase detector comprises: a divide-by-two circuit configured to divide-by-two the PWM signal and the reference clock signal; and an exclusive-or gate, wherein the divided-by-two PWM signal and the divided-by-two reference clock signal are inputs to the exclusive-or gate, and wherein the error signal is an output of the exclusive-or gate as recited in claims 10-12;  or a method for voltage regulation in a voltage regulator comprising at least generating the PWM signal based on at least an error signal; generating the error signal based on a phase difference between the PWM signal and a clock reference signal; providing an adjustable current to a capacitor, the adjustable current having a magnitude based on the error signal; and terminating the on-times of the PWM signal based on the voltage at the output node and a voltage across the capacitor as recited in claims 13-20.

				Contact Information
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW NGUYEN whose telephone number is (571)272-2081.  The examiner can normally be reached on 8 hours 9am-5pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW V NGUYEN/Primary Examiner, Art Unit 2838